Order entered October 17, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00099-CV

                WILLIAM DREXEL AND SANDY DREXEL, Appellants

                                             V.

          TOLL BROTHERS, INC. AND TOLL DALLAS TX LLC, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-03255-2012

                                         ORDER
      Before the Court is appellants’ October 16, 2018 unopposed motion to extend time to file

their reply brief. We GRANT the motion and ORDER appellants’ reply brief due on or before

November 28, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE